DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application is in condition for allowance except for the following formal matters:

Claim Objections
Claims 1-3, 7, 10, and 19 are objected to because of the following informalities:  											As to claim 1, the limitation “a portion of a light generated” appears to read “a portion of light generated”. Further, the limitation “the light guide structure in a plan view” appears to read “the light guide structure in the plan view”.				As to claims 2, 3, 7 and 10, the limitation “a first region” and “a second region” appears to be defined by the “second portion” and “first portion”, respectively, in claim 1. Thus, the limitation “wherein the organic emission layer includes: a first region…and a second region overlapping the light guide structure,” should be deleted. The subsequent “first region” appears to read “second portion” and “second region” appears to read “first the upper surface of the light guide structure”.											As to claim 19, the limitation “a portion of the organic emission layer,” should be removed as the limitation appears to be redundant.		   															
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Sakamoto et al. (US 2003/0030768 A1).							Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815